Per Curiam.
—In Sidwell v. Evans, 1 Penns. Rep. 385, it was held lhat a judge may not give a legal interpretation to the words of a witness, and say whether in point of law they sustain the allegation of fact. The witnesses here swore positively to the larceny, but without speaking particularly of an asportation or any of the attendant circumstances, though one of them testified that he caught the plaintiff in the fact. The judge concluded his charge by saying, that the evidence was deficient in all legal precision, and that it would not sustain a conviction of larceny. It is difficult to believe that the jury *410did not, consider this as an exposition of the legal effect of the evidence and feel themselves bound by it. Doubtless the want of particulars detracted much from the force of the testimony, and we are not for weighing the comments of a judge in nice scales; but when conclusions of fact are so very pointedly indicated, it would certainly be the preferable course to apprize the jury that they are but the opinions of the judge, and that the questions of fact are still open to them.
Judgment reversed, and a venire de novo awarded.